      Case 18-51587        Doc 12     Filed 01/13/19      Entered 01/14/19 00:31:28         Page 1 of 3
                                       United States Bankruptcy Court
                                          District of Connecticut
In re:                                                                                  Case No. 18-51587-jam
Erica L. Garbatini                                                                      Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0205-5           User: srai                   Page 1 of 2                   Date Rcvd: Jan 11, 2019
                               Form ID: 2040                Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 13, 2019.
db              +Erica L. Garbatini,    33 Hart St.,    Watertown, CT 06795-2722
8983220       +++AMG Watertown Office,    Attn: President/Manager,     1801 W Olympic Blvd,
                  Pasadena, CA 91199-0001
8983221       +++AT&T,    Attn: President/Manager,    P.O. Box 10330,    Fort Wayne, IN 46851-0330
8983218       +++Advanced Call Ctr Technologies,     Attn: President/Manager,    P.O. Box 9091,
                  Johnson City, TN 37615-9091
8983219       +++American Express,    Attn: President/Manager,    P.O. Box 1270,    Newark, NJ 07101-1270
8983222       +++Capital One,    Attn: President/Manager,    P.O. Box 30285,    Salt Lake City, UT 84130-0285
8983223       +++Carmax,    Attn: President/Manager,    PO Box 440609,    Kennesaw, GA 30160-9511
8983224       +++Chrysler Capital,    Attn: President/Manager,    P.O. Box 660335,    Dallas, TX 75266-0335
8983225       +++Citibank,    Attn: President/Manager,    P.O. Box 183037,    Columbus, OH 43218-3037
8983226       +++Comenity,    Attn: President/Manager,    P.O. Box 182125,    Columbus, OH 43218-2125
8983231       +++Kay Jewelers,    Attn: President/Manager,    P.O. Box 182125,    Columbus, OH 43218-2125
8983232       +++Kohl’s,    Attn: President/Manager,    P.O. Box 3043,    Milwaukee, WI 53201-3043
8983233         +Mark Garbatini,    33 Hart Street,    Watertown, CT 06795-2722
8983234       +++Optimum,    Attn: President/Manager,    P.O. Box 742698,    Cincinnati, OH 45274-2698
8983235         +PMH Alliance Medical Group,    Attn: President/CEO,      1801 W. Olympic Boulevard,
                  Pasadena, CA 91199-0001
8983236       +++Prime Lending,,    Attn: President/Manager,    18111 Preston Road,    Dallas, TX 75252-5470
8983237       +++Radiologic Associates PC,    Attn: President/Manager,     P.O. Box 277,    Bristol, CT 06011-0277
8983238       +++Radius Global Solutions LLC,    Attn: President/Manager,     500 North Franklin Turnpike,
                  Suite 200,    Ramsey, NJ 07446-1178
8983239       +++Santander Consumer,    Attn: President/Manager,    P.O. Box 660663,     Dallas, TX 75266
8983241       +++Walmart,    Attn: President/Manager,    702 SW 8th Street,    Bentonville, AR 72716-6299
8983242         +Waterbury Ct Teachers,    773 Straits Tpke,    Middlebury, CT 06762-2852
8983243         +Waterbury Ct Teachers FCU,    Attn: President/CEO,      773 Straits Turnpike,
                  Middlebury, CT 06762-2852
8983244          Waterbury Hospital,    Prospect Waterbury, Inc.,     Attn: President/CEO,
                  1801 W. Olympic Boulevard,    Pasadena, CA 91199-2205
8983245       +++Watertown Fire District,    Attn: Tax Collector,     24 Deforest Street,
                  Watertown, CT 06795-2197

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
8993876         EDI: BECKLEE.COM Jan 11 2019 23:33:00       American Express National Bank,
                 c/o Becket and Lee LLP,    PO Box 3001,    Malvern PA 19355-0701
8983227        +EDI: CRFRSTNA.COM Jan 11 2019 23:33:00       Credit First National Association,
                 Attn: Bankruptcy,   Po Box 81315,    Cleveland, OH 44181-0315
8983228        +EDI: RCSFNBMARIN.COM Jan 11 2019 23:33:00       Credit One Bank,   Attn: Bankruptcy,
                 Po Box 98873,   Las Vegas, NV 89193-8873
8983229        +EDI: DISCOVER.COM Jan 11 2019 23:33:00       Discover Financial,   Po Box 3025,
                 New Albany, OH 43054-3025
8983230        +EDI: BLUESTEM Jan 11 2019 23:33:00       Fingerhut,   Attn: Bankruptcy,   Po Box 1250,
                 Saint Cloud, MN 56395-1250
8983518        +EDI: PRA.COM Jan 11 2019 23:33:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
8983649        +EDI: RMSC.COM Jan 11 2019 23:33:00       Synchrony Bank,   c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
8983240         EDI: TDBANKNORTH.COM Jan 11 2019 23:33:00       TD Bank, N.A.,   32 Chestnut Street,
                 Po Box 1377,   Lewiston, ME 04243
                                                                                               TOTAL: 8

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*             American Express National Bank,   c/o Becket and Lee LLP,    PO Box 3001,
                 Malvern, PA 19355-0701
cr*            +Synchrony Bank,   c/o PRA Receivables Management, LLC,    P.O. Box 41021,
                 Norfolk, VA 23541-1021
8993963*        American Express National Bank,   c-o Becket & Lee LLP,    P O Box 3001,
                 Malvern, PA 19355-0701
                                                                                                TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’+++’ were transmitted to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(e).
        Case 18-51587            Doc 12        Filed 01/13/19         Entered 01/14/19 00:31:28                 Page 2 of 3



District/off: 0205-5                  User: srai                         Page 2 of 2                          Date Rcvd: Jan 11, 2019
                                      Form ID: 2040                      Total Noticed: 32


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 11, 2019 at the address(es) listed below:
              Richard M. Coan   ct14@ecfcbis.com
              Suzann Beckett    on behalf of Debtor Erica L. Garbatini suzannb@beckett-law.com,
               jodib@beckett-law.com
              U. S. Trustee   USTPRegion02.NH.ECF@USDOJ.GOV
                                                                                            TOTAL: 3
   Case 18-51587              Doc 12       Filed 01/13/19           Entered 01/14/19 00:31:28         Page 3 of 3

                           United States Bankruptcy Court
                                       District of Connecticut
                                                                                                  Filed and Entered
                                                                                                      On Docket
                                                                                                  January 11, 2019


In re:
         Erica L. Garbatini                                                                 Case Number: 18−51587 jam
                                               Debtor*                                      Chapter: 7




                                    NOTICE OF NEED TO FILE PROOF OF CLAIM
                                         DUE TO RECOVERY OF ASSETS


   NOTICE IS GIVEN THAT:

   The initial notice in the this case instructed creditors that it was not necessary to file a proof of claim. Since that
notice was sent, assets have been recovered by the trustee.

   Creditors who wish to share in any distribution of funds must file a proof of claim with the Clerk of the bankruptcy
court at the address below on or before:
                                                                4/11/19

   Creditors who do not file a proof of claim on or before this date will not share in any distribution from the debtor's
estate.
   You will need to file a Proof of Claim Form. A Proof of Claim form ("Official Form B 410") can be obtained at the
United States Courts Web site: (http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any
bankruptcy clerk's office. The Proof of Claim form may be filed by regular mail. If you wish to receive proof of its
receipt by the bankruptcy court, enclose a photocopy of the proof of claim together with a stamped, self−addressed
envelope.

   There is no filing fee for filing a proof of claim.

   Any creditor who has filed a proof of claim already need not file another proof of claim.
*Government agencies who wish to file a proof of claim should do so on or before the date listed above or
within 180 days after the date the Order for Relief was entered, whichever is the latter.

Dated: January 11, 2019                                                                        BY THE COURT



                                                                                                 Myrna Atwater
                                                                                                 Clerk of Court



United States Bankruptcy Court                                                      Tel. (203) 579−5808
District of Connecticut                                                             VCIS* (866) 222−8029
915 Lafayette Boulevard                                                             * Voice Case Information System
Bridgeport, CT 06604                                                                http://www.ctb.uscourts.gov
                                                                                    Form 119 − sr
*For the purposes of this order, "Debtor" means "Debtors" where applicable.
